DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Species 2 (fig. 2) in the reply filed on 3/24/2021 is acknowledged.  The traversal is on the ground(s) that “While the Examiner has explained that Fig. 6 (Specie 5) differs from Species 2 (Fig. 2) in that Fig. 6 discloses an elastic element with a specific curvature, the requirement for restriction of species is entirely silent concerning any showing whatever how the claims do not overlap in scope…Since both Species 2 and Species 5 encompass the same claims, there is strong evidence that at last these pending claims overlap in scope” [REMARKS page 9].  This is not found persuasive because the differing structural features (elastic element having a simple curve & elastic element having convex and concave features) of the elastic element are considered distinct embodiments. The election requires a specific embodiment regardless of the overlapping/non-overlapping features found in the claims. Additionally Applicant appears to have elected claim 17, this claim requires “threads” and “screw” features that are only present in the non-elected Specie 1, therefore this claim will also be considered withdrawn.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3, 10 and 16-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected subject matter.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation “spring element”, and the claim also recites “in particular at least one leaf spring” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “consisting of resin”, and the claim also recites “in particular reinforced or non-reinforced resin” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 11 recites the broad recitation “an elastic element”, and the claim also recites “in particular a spring element” which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Regarding claims 7, 11 and 19 the phrase "in particular" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 5-6, 8-9, 12, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (JP 6139653) as shown on IDS dated 3/10/2020.

Regarding claim 1 – Murata teaches a component carrier (figs. 20-23, 101 [paragraph 0009] Murata states, “multilayer substrate 101”), comprising: a stack (layers 21 and conductive layers therein) having at least one electrically conductive layer structure (7 [paragraph 0010] Murata states, “conductor pattern 7”) and/or at least one electrically insulating layer structure (21 [paragraph 0010] Murata states, “resin layer 21”); and at least one elastic element (7a [paragraph 0063] Murata states, “end portion 7a of the conductor pattern 7…the conductor pattern 7 is formed by a conductor foil, it can be easily elastically deformed”) attached to the stack (layers 21 and conductive layers therein) and configured to reversibly connect ([paragraph 0064] Murata states, “When the composite substrate 3 is pulled out from the cavity 22, the conductor pattern 7 forming the side electrode 29 is elastically deformed again and returns to the shape extending in the plane direction shown in FIG. 21”) the component carrier (101) with a further component carrier (3 [paragraph 0009] Murata states, “composite substrate 3”) by elastically deforming (discussed in paragraph 0063) the at least one elastic element (7a) and essentially not deforming the stack and the further component carrier ([paragraph 0063] Murata states, “pushing the composite substrate 3 into the cavity 22, as shown in FIG. 22, the conductor pattern 7 in contact with the composite substrate 3 

Regarding claim 2 – Murata teaches the component carrier according to claim 1, wherein the component carrier (figs. 20-23, 101) comprises a recess (fig. 17, 22 [paragraph 0011] Murata states, “cavity 22”) in the stack (layers 21 and conductive layers therein), and wherein the recess (22) is configured such that the further component carrier (3) is at least partially placeable into the recess (claimed structure shown in figure 23).

Regarding claim 5 – Murata teaches the component carrier according to claim 2, wherein the elastic element (figs. 20-23, 7a) is arranged at a sidewall (fig. 17, 26 [paragraph 0011] Murata states, “side surface 26”) of the recess (22).

Regarding claim 6 – Murata teaches the component carrier according to claim 1, wherein the elastic element (fig. 23, 7a) is at least partially attached at a main surface (top surface) of the stack (layers 21 and conductive layers therein, claimed structure shown in figure 23).

Regarding claim 8 – Murata teaches the component carrier according to claim 1,    wherein the at least one elastic element (figs. 20-23, 7a) comprises an electrically conductive material ([paragraph 0034] Murata states, “the conductive paste to be filled may contain an appropriate amount of metal powder to form an alloy layer with the 

Regarding claim 9 – Murata teaches the component carrier according to claim 8,    wherein the electric connection (fig. 23, connection shown between elements 7a and 9) is established between sidewalls (fig. 17, 26) of the component carrier (101) and the further component carrier (fig. 23, 3) via the at least one elastic element (claimed structure shown in figure 23).

Regarding claim 12 – Murata teaches an arrangement (figs. 20-23), comprising: a component carrier (101 [paragraph 0009] Murata states, “multilayer substrate 101”) including a stack (layers 21 and conductive layers therein) having at least one electrically conductive layer structure (7 [paragraph 0010] Murata states, “conductor pattern 7”) and/or at least one electrically insulating layer structure (21 [paragraph 0010] Murata states, “resin layer 21”); and at least one elastic element (7a [paragraph 0063] Murata states, “end portion 7a of the conductor pattern 7…the conductor pattern 7 is formed by a conductor foil, it can be easily elastically deformed”) attached to the stack (layers 21 and conductive layers therein) and configured to connect (see connection 

Regarding claim 15 – Murata teaches the arrangement according to claim 12, comprising at least one of the following features: wherein the at least one elastic element (figs. 17 & 23, 7a) is arranged at a sidewall of the recess (fig. 17, 22), wherein the further component carrier (3) is placed between the two sidewalls (26 [paragraph 0055] Murata states, “inner side surface 26”) of the recess (22) such that the at least one elastic element (7a) is arranged between a sidewall (26) of the further component carrier (3) and the sidewall of the recess (22), wherein the component carrier and/or the further component carrier (3) comprises reinforcement elements ([paragraph 0051] Murata states, “The resin sheet may be formed of a composite resin formed by mixing an inorganic filler such as aluminum oxide, silica (silicon dioxide), or titanium dioxide with a thermosetting resin such as epoxy resin”).



Regarding claim 19 – Murata teaches a method of using an elastic element, in particular a spring element (figs. 20-23, spring element being described in paragraph 0064), the 

Regarding claim 20 – Murata teaches the method of using according to claim 19, wherein reversibly connecting ([paragraph 0064] Murata states, “When the composite substrate 3 is pulled out from the cavity 22, the conductor pattern 7 forming the side electrode 29 is elastically deformed again and returns to the shape extending in the plane direction shown in FIG. 21”) is done mechanically and electrically (figure 21 shows the reversibly connecting and being separated mechanically and electrically).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Arneson et al. (US Patent 4970624).


 	Arneson teaches a component carrier (fig. 2) having a recess (42) wherein the recess is configured such that a further component carrier (38 [column 4 line 59] Arneson states, “electronic component 38”) is at least partially placeable into the recess (see fig. 2), wherein the recess is a through hole ([column 4 line 58-59] Arneson states, “clearance hole 42”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having a recess with a further component placed therein as taught by Murata with the recess being a through hole having a further component carrier placed therein as taught by Arneson because placing the further component carrier within the through hole will further reduce the height of the overall structure, this space savings will be desirable within housing that require a thin profile.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Karmazyn (US Patent 6175480).

Regarding claim 7 – Murata teaches the component carrier according to claim 1,    wherein the at least one elastic element (figs. 20-23, 7a) is at least one spring element (figure 23 shows the elastic element 7a being bent, paragraph 0064 discusses the elastic element 7a returning to its shape after removable of the further component 
 	Karmazyn specifically teaches an elastic element (fig. 5, 30) and wherein the elastic element (30) is at least one leaf spring ([column 3 line 36] Karmazyn states, “leaf spring 30”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having the at least one elastic element that is a spring element as taught by Murata with the spring element being a leaf spring as taught by Karmazyn because leaf springs are known to bias objects in a predictable and useful manner without causing undue stress to the leaf spring itself, less likely to be unintentionally permanently deformed. 

Claims 11 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Murata in view of Shiffer (US PG. Pub. 2006/0035410).

Regarding claim 11 – Murata teaches the component carrier according to claim 1, comprising at least one of the following feature: the component carrier (figs. 20-23, 101) comprises at least one component (32 [paragraph 0068] Murata states, “component 32”) being surface mounted on and/or embedded in the component carrier (figure 20 shows the component 32 being embedded in the component carrier 101), wherein the at least one component (32) is in particular selected from a group consisting of an electronic component, an electrically non-conductive and/or electrically conductive inlay, a heat transfer unit, a light guiding element, an energy harvesting unit, an active 
 	Murata fails to teach wherein the at least one elastic element is configured for establishing a snap-fit connection between the component carrier and the further component carrier.
 	Shiffer teaches a component carrier (fig. 3) wherein the at least one elastic element (44 [paragraph 0030 & 0031] Shiffer states, “retention members 44… substrate 45 preferably comprises an elastic/resilient plastic material”) is configured for establishing a snap-fit connection ([paragraph 0030] Shiffer states, “compressively retaining an electronic component 34 within a snap-in surface contouring of the retention members 44”) between the component carrier (component carrier carrying further component carrier 34) and the further component carrier (34 [paragraph 0030] Shiffer states, “electronic component 34”).
 	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier with a further component placed therein as taught by Murata with the specific snap-fit connection between the component carrier and the further component carrier as taught by Shiffer because Shiffer states, “snap-in zone 48 is characterized as including a pair of opposing flexible component retention members 44 extending beneath the substrate boundary surface 42 and compressively retaining an electronic component 34 within a snap-in surface contouring of the retention members 44” [paragraph 0030]. This snap-fit 

Regarding claim 13 – Murata teaches the arrangement according to claim 12, wherein the component carrier (fig. 20-23, 101) comprises a recess (fig. 17, 22 [paragraph 0011] Murata states, “cavity 22”). 
 	Murata fails to teach wherein the recess is formed as a through hole, and wherein the further component carrier is only connected in the recess by the elastic element.
 	Shiffer teaches a component carrier (fig. 3) having a recess (48) wherein the recess (48) is formed as a through hole ([paragraph 0030] Shiffer states, “snap-in insertion zone 48”), and wherein the further component carrier (34 [paragraph 0030] Shiffer states, “electronic component 34”) is only connected in the recess by the elastic element (44 [paragraph 0030 & 0031] Shiffer states, “retention members 44… substrate 45 preferably comprises an elastic/resilient plastic material”).
	It would have been obvious to a person having ordinary skill in the art before the effective filling date of the claimed invention to modify the component carrier having a recess with a further component placed therein as taught by Murata with the recess being a through hole having a further component carrier placed therein as taught by Shiffer because Shiffer states, “the cavity has a depth such that when the component is press-fit, it does not extend above the surface plane of the cavity” [paragraph 0014]. Placing the further component carrier within the through hole will further reduce the .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Wallrafen (US PG. Pub. 2014/0001897) discloses an assembly having a substrate, an SMD component, and a lead frame part.
Kim (US PG. Pub. 2015/0144386) discloses an electronic component embedded substrate.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469.  The examiner can normally be reached on M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/STEVEN T SAWYER/Primary Examiner, Art Unit 2847